t c memo united_states tax_court estate of carolyn w holland deceased jack k holland lewis g holland sr and betty h kann executors petitioner v commissioner of internal revenue respondent docket no filed date s jarvin levison for petitioner clinton m fried for respondent memorandum opinion parr judge respondent determined a deficiency of dollar_figure in the federal estate_tax of carolyn w holland decedent who died on date respondent also determined an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions the issues for decision are whether decedent transferred the life_estate she held in a house when she attempted to convey fractional fee simple interests to her children as gifts in and we hold she did whether the dollar_figure annual gifts decedent made in each of the years through were transfers of present interests that qualify for the exclusion under sec_2503 we hold they are completed transfers of present interests that may be excluded from decedent's taxable_gifts as set out below whether checks decedent wrote and delivered to her agent days before she died were completed gifts or in the alternative claims against the estate that may be deducted under sec_2053 we hold they are neither completed gifts nor claims against the estate whether decedent had an enforceable personal obligation to repay two transfers of dollar_figure that she received from the j kurt holland residual trust so that dollar_figure all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated petitioner deducted dollar_figure on schedule l form_706 as an expense of administering decedent's interest in a condominium prior to trial petitioner conceded that dollar_figure of these expenses were not allowable the remaining amount dollar_figure is at issue respondent determined that the value of decedent's interest in the condominium at the date of her death was dollar_figure prior to trial respondent conceded that the value was only dollar_figure may be deducted from the value of the gross_estate under sec_2053 we hold she did not whether the expense of years of maid service may be deducted from the gross value of the estate as an administration expense pursuant to sec_2053 we hold it may not whether petitioner is subject_to an accuracy-related_penalty under sec_6662 we hold it is to the extent set out below some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner is the estate of carolyn w holland decedent who died testate on date in atlanta georgia atlanta lewis g holland sr lewis betty h kann betty and jack k holland jack the executors are the executors of the estate the executors had a mailing address in atlanta at the time the petition in this case was filed for convenience we present a general background section and combine our findings_of_fact with our opinion under each separate issue heading a general background decedent decedent was born in atlanta on date she was married to the late j kurt holland holland an attorney who practiced law in atlanta decedent is survived by three at the time of decedent's death betty kann was known as betty koblitz children lewis betty and jack and by eight grandchildren lewis and betty each have three children and jack has two children jack holland jack the youngest son of decedent is an attorney who formerly worked in the national_office of the internal_revenue_service irs in washington d c for years he has practiced law in atlanta since and at the time of trial was a partner in the firm of arnall golden gregory jack's practice includes estate_planning and general tax services decedent gave jack a power_of_attorney on date jack is a coexecutor of decedent's_estate and cotrustee for the carolyn w holland trust the carolyn trust the eight weinstock trusts created by decedent's mother for decedent's grandchildren and the j kurt holland residual trust the jkh trust he is also the agent for decedent and each of the beneficiaries of the trusts on date jack as one of the executors filed a united_states estate and generation-skipping_transfer_tax return form_706 with the atlanta service_center of the irs the weinstock property decedent's mother mrs paula m weinstock weinstock owned approximately acres of land the weinstock property between roswell road and lake forrest drive in fulton county georgia decedent's father jack weinstock operated a florist business on a portion of the property facing roswell road on another portion of the property with access to lake forrest drive the weinstocks built a house weinstock sold approximately acres of the weinstock property to holland where the hollands built a house later the hollands gave a 1-acre portion of their property to their daughter betty kann then koblitz who built a house on her parcel sometime during the 1950's the weinstocks gave their home and approximately acres to decedent's sister mrs nathan which she used as a residence for her family the weinstocks then built a smaller residence on a different portion of the weinstock property the weinstock residence the weinstock residence consisted of a house and dollar_figure acres of land on lake forrest drive the executors of the weinstock estate conveyed a life_estate in the weinstock residence to decedent on date item iv of weinstock's will provided that decedent had the right to sell in fee simple the weinstock residence however if she did not reinvest the proceeds in another home the proceeds were required to be delivered to and held in trust by the trustees of the carolyn trust the carolyn trust was created by weinstock's will if decedent did purchase another home with the proceeds of the sale of the weinstock residence decedent's interest in the new home would continue in the same manner as it existed before such sale that is she would have a life_estate in the new home although decedent was devised a life_estate in the weinstock residence due to a careless reading of the will she believed that she had received a fee simple absolute at the date of the devise the fair_market_value of the property was dollar_figure and decedent's life_estate had a value of dollar_figure on several occasions prior to weinstock gave decedent and mrs nathan undivided interests in the weinstock property at the time of her death on date weinstock owned percent and decedent and mrs nathan each owned ½ percent of an undivided_interest in approximately dollar_figure acres of the weinstock property weinstock's interest in the dollar_figure acres was devised in equal shares to two trusts created by her will the carolyn trust and the betty w nathan trust the nathan trust the weinstock trusts on date weinstock created trusts for each of her great-grandchildren the weinstock trusts each of the trusts were identical except for the name of the beneficiary and provided in relevant part i additional property either the grantor or any person with the consent of the trustee may add other properties to the trust hereby created by transferring such property to or making such insurance payable to the trustee hereunder by deed assignment bequest or devise and if so on date decedent was years of age the value of her life_estate is calculated by multiplying the value of the property by sec_20_2031-7a estate_tax regs decedent had eight grandchildren and mrs nathan had two grandchildren added such property shall be covered by the provisions hereof the same as if originally hereunder ii dispositive provisions the trustee shall hold manage invest and reinvest the assets of the trust collect the rents interest dividends and other income therefrom deduct the costs and expenses thereof and administer the trust as follows a at any time and from time to time during each calendar_year the beneficiary may demand by written instrument delivered to the trustee up to the value of any gifts transferred hereto during that year payable by the trustee upon receipt of demand made if the beneficiary fails to exercise this right during any calendar_year this right as to that calendar_year shall lapse and shall not be cumulative if the beneficiary is a minor or otherwise is laboring under any legal disability the beneficiary's guardian or if no guardian exists the person having custody over such beneficiary shall be authorized but not required to make such written demand on behalf of the beneficiary and the property received pursuant to such written demand shall be held by the guardian or custodian for the benefit and use of such beneficiary whenever any transfer of property is made to the trustee hereunder the trustee shall give immediate written notice of the withdrawal rights hereunder and any such transfer to the beneficiary or if the beneficiary of grantor is under legal disability to his or her legal guardian or in case no legal guardian has been appointed for the beneficiary to the person having custody of such beneficiary the beneficiary or his guardian or custodian may exercise the withdrawal right granted hereunder by delivering a written instrument to the trustee at any time on or before the sixtieth 60th day after receipt of notice from the trustee or the last day of such calendar_year whichever shall first occur the trustee shall be authorized in satisfying any withdrawal right to distribute cash or other_property of the trust issue whether decedent transferred her life_estate in the weinstock residence when she attempted to give fractional fee simple interests to her children in and transfers of the weinstock residence decedent wanted to reduce her taxable_estate and discussed with her family and her attorney various methods of doing so beginning in decedent decided to avail herself of the annual exclusion from taxable_gifts provided by sec_2503 to make a series of annual gifts with a fair_market_value of dollar_figure to each of her three children after a discussion with her children decedent agreed to transfer to each child and each child agreed to accept one-ninth of her interest in the weinstock residence in and a transfer of one- ninth of her interest each year to each child in date due to an error in drafting the conveyance decedent transferred by deed her entire_interest in the weinstock residence to her three children that is decedent transferred nine-ninths of her interest described in the deed as an interest in fee simple instead of the three-ninths she intended to transfer unaware of the error the transferees recorded this deed on date decedent executed deeds in and that purported in each of those years to convey an additional one-ninth of her interest to each child the and deeds were not recorded by the children-transferees the sale of the weinstock property in date all of the parties owning interests in the weinstock property entered into an agreement to sell the entire weinstock property to a potential buyer purchaser at the time of the agreement the owners of the 75-acre portion and their ownership percentages were as follows the carolyn trust percent the nathan trust percent decedent percent and mrs nathan percent the remaining acreage was owned by decedent individually mrs nathan individually and the jkh trust in addition lewis betty and jack entered into the agreement as the owners of the weinstock residence prior to closing purchaser performed a title search and discovered that lewis betty and jack could convey no greater interest in the weinstock residence than a life_estate pur autre vie which was measured by the life of decedent to quickly remedy the defect and effect the sale lewis betty and jack conveyed their interests in the weinstock residence by quitclaim_deed to the carolyn trust on date due to reasons unrelated to the problem with the title to the weinstock residence purchaser did not purchase the entire weinstock property instead it bought only the 75-acre portion for dollar_figure shortly after lewis betty and jack conveyed their interests in the weinstock residence to the carolyn trust decedent transferred dollar_figure to them in the following year on date the remaining acreage of the weinstock property was sold to a different buyer the jkh trust sold its interest for dollar_figure the carolyn trust sold the weinstock residence for dollar_figure and decedent sold her residence on lake forrest drive for dollar_figure respondent determined that decedent made an unreported gift to lewis betty and jack of her entire_interest in the weinstock residence in or in the alternative respondent asserted by an amendment to the answer that the transfer in was void and that decedent made an unreported taxable gift of dollar_figure to the children in some later year petitioner asserts in its petition that decedent transferred one-ninth of her interest in the weinstock residence to each of the transferees in and and that in they conveyed by quitclaim_deed their interests to the carolyn trust the question before us is to what extent if any decedent made gifts of her interest in the weinstock residence in and we must look to the law of georgia where the real_property is located for the answer to the problem thus posed our determination in this regard should according to the mandate of the supreme court of the united_states in 387_us_456 be predicated on state law and the state's highest court is the best authority on its own law if there be no decision by that court then federal authorities must apply what they find to be the state law after giving proper regard to relevant rulings of other courts of the state id pincite under the law of georgia an executor of a will cannot convey a greater interest in property than what the terms of the will provide ham v watkins s e 2d ga at trial and in its reply brief petitioner abandoned the position taken in its petition and argued that decedent's entire_interest in the weinstock residence was transferred in and that the transfers by deed in and were effectively meaningless in response to petitioner's argument respondent argued that the transfer was a nullity and the dollar_figure transfer in was an unreported taxable gift both parties thus appear to have abandoned their original positions and to have adopted instead continuously moving targets nor can a life_tenant convey any greater title than he or she may own mason v carter s e 2d ga rigdon v cooper s e 2d ga thus it is clear that although decedent intended each year to transfer fractional fee simple interests in the weinstock residence she could have conveyed no more than interests in her life_estate the fact that decedent actually owned a lesser estate in the property than what she thought she was devised and intended to transfer does not invalidate the transfers mcdaniel v bagby s e 2d ga should the holder of a life_estate undertake to convey the entire estate in lands he would simply convey his estate for life each year decedent intended to give one-ninth of the entirety of her interest in the weinstock residence to each of her three children and the children agreed to accept that amount decedent's transfers of fractional interests in a lesser estate than a fee simple absolute is not inconsistent with this intent furthermore the fact that the deed recorded in recited a greater estate in the property than what decedent actually owned does not void the transfer a deed which conveys any estate in realty if valid as to the estate conveyed cannot be canceled in its entirety because the deed may be invalid as to some other estate sought to be conveyed therein mcdaniel v bagby supra pincite see also mclemore v wilborn s e 2d ga delivery of otherwise valid deed is sufficient to sustain inter_vivos gift of real_estate rogers v pitchford s e ga the crucial test to determine whether deed conveys title to land is the intention of the parties which is determined by looking at the whole deed decedent however did not intend to convey nine-ninths of her interest in the property in rather the fact that she deeded additional fractional interests in and is clear and unequivocal evidence that she intended to convey three-ninths of her entire_interest in each of the years see 413_f2d_1239 5th cir it is unnecessary to consider the reformation agreement as an operative instrument its only function is the evidentiary one of supporting the factual finding that the transferor was mistaken thus the question for federal gift_tax purposes is whether decedent's entire_interest in the property was transferred in or were fractional interests conveyed in and the answer to this question turns on whether decedent had a right to reform the deed to conform to the parties' intentions dodge v united_states supra 58_tc_565 a gift is subject_to tax only when the donor has so parted with dominion and control as to leave him no power to change its disposition sec_25_2511-2 gift_tax regs the gift_tax is not applicable to a transfer of bare_legal_title but only to a transfer of a beneficial_interest in property sec_25 g gift_tax regs any gift in which the donor reserves the right to revest the beneficial title in himself is incomplete sec_25_2511-2 gift_tax regs thus for the purposes of the gift_tax a gift is not consummate until put beyond recall 288_us_280 previously under facts similar to those now before us this court has held that because the taxpayer had in the years then before us the right to reform the deeds of gift and revest title in herself no completed_gift was made during those taxable years for the portion of the property transferred in error touche v commissioner supra pincite bergeron v commissioner tcmemo_1986_587 dodge v commissioner tcmemo_1968_238 finding a right to reform gifts to convent in amounts larger than intended by donor or expected by recipients see also dodge v united_states f 2d pincite adopting the analysis of the tax_court in dodge v commissioner t c memo as to the portion of the property that was transferred according to the intent of the donor however this court found that the transfer was a completed_gift touche v commissioner supra bergeron v in 292_fsupp_573 s d fla affd 413_f2d_1239 5th cir the district_court held that a deed executed by the taxpayer purporting on its face to transfer a greater number of acres than what the donor intended was and could be properly reformed under the laws of the state of minnesota the state in which the property was located on the basis of mutual mistake of the donors and the donee on appeal the court_of_appeals for the fifth circuit confined itself to legal issues centering on the existence of a unilateral error the court expressing its belief that the state of minnesota would not depart from the prevailing rule allowing reformation affirmed dodge v united_states f 2d pincite commissioner supra dodge v commissioner tcmemo_1968_238 see also dodge v united_states f 2d pincite under georgia law equity may intervene and reform a conveyance when the instrument fails to express accurately the intention of the parties ga code ann sec curry v curry s e 2d ga fox v washburn s e 2d ga sheldon v hargrose s e 2d ga mccollum v loveless s e ga reformation as applied to a contract is a remedy cognizable in equity for the purpose of correcting an instrument so as to make it express the true intention of the parties where from some cause such as fraud accident or mistake it does not express such intention the remedy is not available for the purpose of making a new and different contract for the parties but is confined to establishment of the actual agreement cotton sales mut ins co v woodruff s e 2d ga ct app the cause of the defect is immaterial so long as the mistake is common to both parties to the transaction curry v curry supra sheldon v hargrose supra a petition for reformation will lie where by mistake of the scrivener and by oversight of the parties the writing does not embody or fully express the real contract of the parties curry v curry supra mcloon v mcloon s e 2d ga in order to justify relief in equity to a party claiming mistake the evidence must be clear unequivocal and decisive as to the mistake scurry v cook s e 2d ga the negligence of the complaining party will not defeat her right to reformation if the other party has not been prejudiced mccollum v loveless supra pincite no prejudice in reformation of deed so as to make it speak the truth in curry v curry s e 2d ga cordelia simmons cordelia told her attorney that she wanted to give her grandson enos curry enos the property 'where her house sits' and instructed her attorney to prepare a deed conveying it to him id pincite when she signed the deed the space for the property description was blank her attorney added a description of an adjoining lot that cordelia had previously conveyed and then delivered the deed to enos who recorded it neither cordelia nor enos read the deed at any time id later after cordelia was declared incompetent cordelia's guardian james curry james filed a complaint against enos seeking ejectment and a declaratory_judgment it was only after james filed this ejectment action that the grantee learned that the deed conveyed the wrong lot id pincite the issue before the supreme court of georgia was whether enos was entitled to reformation of the deed based on the mistaken description of the property the court found that the error in the deed describing a lot that cordelia had already conveyed was a mistake common to both parties and it held that enos was entitled to reformation of the deed to correct its erroneous description id under the facts and circumstances of the case before this court we find that the mistake in the deed conveying decedent's entire_interest in the weinstock residence was a scrivener's error which was not noted by either of the parties at the time of execution of the deed moreover this mistake violated the manifest intention of the parties to the deed we do not think that a scrivener's error in describing the fractional interest to be conveyed in a gratuitous transfer of real_estate as in the case at bar is so different from the scrivener's error in describing the particular lot to be conveyed in the gratuitous transfer in curry we believe that the supreme court of georgia would under the facts and circumstances of this case find that the original transfer passed only bare_legal_title to decedent's entire_interest in the property and that immediately after such transfer decedent had the unqualified right as against the donees to defeat the transfer as to the extent of six-ninths thereof therefore under the law of georgia we find that decedent would have had a right to reform the deed to express the agreement of the parties thus we find that in the donees were given complete ownership of three-ninths of decedent's interest in the property and bare_legal_title to the other six-ninths decedent had the right after the transfer to revest in herself title to that six-ninths interest she could take it back at will the fact that her power was dehors the instrument rather than expressed in the instrument itself is immaterial 296_us_93 288_us_280 dodge v commissioner tcmemo_1968_238 it follows that inasmuch as decedent had during the power to revest title in herself as to six-ninths of the property six-ninths of decedent's transfer in was illusory and therefore did not have the necessary degree of completeness to be recognized for federal tax purposes burnet v guggenheim supra sec_25 c gift_tax regs we are satisfied as our findings_of_fact show that decedent transferred three-ninths of her interest in the weinstock residence in with respect to and the situation is very similar deeds of three-ninths interests for and were submitted in evidence accordingly we find that in the donees were given complete ownership of an additional three-ninths of decedent's interest in the property and decedent had the right to revest title in herself as to the remaining three-ninths defeasible_interest cf dodge v commissioner tcmemo_1968_238 court could not find taxpayer transferred his retained_interest in the property where he offered no persuasive evidence of the transfer thus after her transfer in only three-ninths of decedent's transfer in was illusory and did not have the necessary degree of completeness to be recognized for federal tax purposes burnet v guggenheim supra sec_25_2511-2 gift_tax regs finally in decedent deeded the last of her interest in the property to her children and decedent's right to revest title in herself and the residue of her dominion and control_over the weinstock residence terminated thus we find that decedent made gifts of one-ninth of her interest in the weinstock residence to each of her three children in and respondent pleads by amendment to the answer that if this court should find that decedent did not make a gift with a value of dollar_figure in that decedent made a gift of dollar_figure in some later year this pleading is a new_matter thus the burden_of_proof is upon respondent rule a the issue is whether the dollar_figure that decedent transferred to her children after they quitclaimed their interests in the weinstock residence to the carolyn trust was in consideration of the conveyance or if it was a gratuitous transfer without consideration respondent was unable to introduce evidence of exactly when decedent transferred dollar_figure to her three children however respondent did submit into evidence two letters he received from petitioner's attorney which state that decedent repurchased the house in from her children for dollar_figure in order to satisfy the purchasers of that part of the property in addition jack testified at trial that decedent borrowed dollar_figure and gave each of the children-transferees dollar_figure shortly after they transferred their interests in the weinstock residence to the carolyn trust the evidence submitted by respondent does not support the determination thus respondent has failed to meet his burden of proving that the dollar_figure transfer was a gift to the contrary the evidence both that submitted by respondent and the testimony of jack supports a finding that in substance decedent purchased the interests held by her children in the property and conveyed them to the carolyn trust furthermore in the family decided to offer the whole of its property including the weinstock residence and the undeveloped property for sale as a single contiguous unit for some time prior to that decision decedent's cash requirements were being met by a series of loans and it is undeniable that she expected the substantial gain she would realize on the sale of the property to allow her to retire the loans and eliminate her liquidity problems the facts therefore show that decedent had a substantial interest in the sale of the whole property proceeding unimpeded by minor problems with title to a small portion of it accordingly we find based on the facts and circumstances that decedent's transfer of dollar_figure to lewis betty and jack in was paid in consideration of the transfer of their interests in the weinstock residence to the carolyn trust issue whether the dollar_figure annual gifts decedent made in each of the years of through were transfers of present interests that qualify for the exclusion under sec_2503 in decedent began a program of making annual gifts to lewis betty and jack and her daughter-in-law ellen and the eight weinstock trusts that benefited her grandchildren collectively the donees each year from through decedent made checks for dollar_figure payable to each of the donees and gave them to her agent jack for delivery in each of the years decedent did not have enough cash to fund the gifts so she arranged through her agent to borrow the funds from first national bank of atlanta first national the loan process decedent borrowed dollar_figure in and to fund the gifts typically each year shortly before making the gifts decedent wrote out checks for dollar_figure to each of the donees and signed a note for dollar_figure she gave the checks and the signed note to her agent jack who went to first national and executed the loan on her behalf first national issued a cashier's check for dollar_figure to decedent which jack deposited in decedent's checking account at the trust company bank although the loans were unsecured jack guaranteed the notes both personally and as agent for decedent after the loan proceeds were deposited in decedent's account the trustees for the weinstock trusts jack and lewis decedent's daughter-in-law ellen is the wife of jack the eight weinstock trusts that were created to benefit decedent's grandchildren are the carolyn a holland trust the beth r holland trust the lynn p holland trust the richard l holland trust the lewis g holland jr trust the alan p koblitz trust the richard s koblitz trust and the jeffrey l koblitz trust first national bank of atlanta later changed its name to wachovia bank decedent did business with the bank under both of its names endorsed the checks payable to the eight weinstock trusts and each of the other donees endorsed the checks payable to them the endorsed checks were deposited into the jack k holland-agent account holland-agent account at first national a check for dollar_figure was then drawn on that account to purchase a dollar_figure certificate of deposit cd for the donees jack then pledged the cd as security for his guarantee as decedent's agent the certificates of deposit decedent lewis betty and jack discussed how the gifts were to be used prior to decedent's taking out the loan or making the gifts although the issuance of the loan proceeds the pooling of the gifts and the execution of the pledge all occurred during the same visit to first national both the parents of the minor beneficiaries and the adult beneficiaries of the weinstock trusts were given actual notice that the gifts were being made and that they had the right to the immediate use of the moneydollar_figure the donees unanimously agreed to pool their gifts in order to realize a greater return on their investments pooling the gifts to purchase the cd and pledging it to secure jack's guarantee of the note benefited both the donees and the donor the interest rate paid on a dollar_figure cd was higher than the interest rate paid on a cd in an amount less than dollar_figure thus by pooling their gifts the donees were able to decedent's children are the parents of the beneficiaries of the eight weinstock trusts receive a greater rate of interest than if they had each bought a cd in the amount of the individual gifts pledging the cd's as security for jack's guarantee benefited decedent by lowering her cost of borrowing when jack executed the loan agreement on behalf of decedent he negotiated the rate of interest that the bank would charge for the loan with the bank's representative mr marshall wellborn wellborn wellborn and jack were friends and the bank regarded the holland family as a valuable account accordingly the bank accepted jack's strategy to make the loan self-funding by accepting his pledge of the cd as security for his guarantee the interest rate on a self-funded loan was only 1-½ percent above the interest rate paid on the dollar_figure cd first national did not require the cd to be pledged for it to make the loan however without the pledge the interest rate on the loan would have been higher therefore the purpose of pledging the cd as security for jack's guarantee of decedent's unsecured loan was to reduce decedent's cost of borrowing decedent paid the interest on the loans when it became due and the donees received the interest_paid each month by first national on the cd's each year jack issued a form_1099 to each donee reporting the amount of interest_paid and each of the weinstock trusts filed federal and state_income_tax returns for and reporting the interest received on the cd's decedent renewed the notes each year until she paid them on date following the sale of dollar_figure acres of weinstock property until decedent paid off the loans jack purchased new cd's each year to replace the ones that matured first national continued to hold the cd's after decedent paid her indebtedness to the bank as the cd's matured the proceeds were deposited into the holland-agent account and then distributed to the donees after the distribution of the proceeds some of the weinstock trusts purchased new cd's from first national and some made other investments respondent determined that the donees never had dominion and control_over any of the cd's pledged as security for decedent's agent's guarantee of the unsecured notes and therefore that the transfers were incomplete gifts of future interests furthermore respondent determined that the dollar_figure gifts that decedent made each year in and were completed in when decedent paid off the bank loans and the cd's were no longer pledged to secure jack's guarantee respondent added the value of all of these transfers to the taxable_estate as adjusted_taxable_gifts for purposes of determining the tentative estate_tax accordingly respondent increased the value of the taxable_estate by dollar_figure petitioner asserts that the annual gifts were gifts of present interests that decedent properly excluded from her taxable_gifts under sec_2503 under sec_2503 a donor shall exclude the first dollar_figure of gifts made to each of her donees from the total_amount_of_gifts for a calendar_year made to each donee sec_2503 however a parenthetical provision in the section forecloses any exclusion for gifts of future interests in property id a future_interest is one that is limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 gift_tax regs the supreme court stated in 324_us_18 it is not enough to bring the exclusion into force that the donee has vested rights in addition he must have the right presently to use possess or enjoy the property these terms are not words of art like 'fee' in the law of seizin but connote the right to substantial present economic benefit the question is of time not when title vests but when enjoyment begins petitioner cites 170_f2d_434 5th cir as support for its argument that the transfers by decedent were completed gifts in foley a mother gave her son a gift of shares of stock that she had pledged to first national bank of atlanta as security for loans the bank had earlier made to her the commissioner contended that the mother retained dominion and control_over the property as it remained pledged to the bank for her indebtedness at the time of transfer therefore according to the commissioner there was no completed in 661_f2d_1206 11th cir en_banc the court_of_appeals for the eleventh circuit adopted as binding precedent all of the decisions of the former court_of_appeals for the fifth circuit handed down prior to the close of business on date gift id pincite in finding that under the law of the state of georgia the donor made a completed_gift the court stated that it was aware of no rule or principle that prevents the donor from making a valid gift of personal_property that is subject_to a lien or that theretofore had been pledged to secure an indebtedness the court held the fact that the donee without being required to do so as a condition of the gift consents for the subject of the gift to remain pledged for the use and benefit of the donor until the debt is paid is not in our judgment repugnant to a valid gift nor would such consent constitute a retention of dominion and control by the donor over the property donated id pincite under the facts of the instant case we find that decedent's annual transfers to the donees were completed gifts the gifts were complete when the checks for dollar_figure were casheddollar_figure it is indisputable that the loan for dollar_figure had to be executed before the checks could be cashed by the donees it is also indisputable that the donees had to receive and endorse the checks and then return them to jack as their agent before he could deposit the checks in the agency account and purchase the cd only after jack purchased the donees' cd could he pledge it as security for his guarantee as decedent's agent for her unsecured loan thus the loan was executed before the cd was pledged or even purchased the gifts and the donees' interests see the discussion of when a gift of a check is complete infra issue in the gifts were therefore separate and independent from the pledge of the cd moreover it was not the donor who pledged the cd but the agent of the recipients thus pledging the cd's was a voluntary act therefore both the recipients and first national treated the cd's as the recipients' present_interest finally decedent bore the burden of paying the bank the interest on the loans when it became due and the donees enjoyed the present benefit of the interest on the cd's paid to them by the bank therefore the transfers were complete in substance as well as in form thus at least as to the individual recipients decedent relinquished and the donees acquired dominion and control_over the gifts muserlian v commissioner tcmemo_1989_493 in prearranged transfers among family members the issue is whether the taxpayer retained all valuable incidents_of_ownership control and enjoyment of the funds while making the semblance of a gift affd 932_f2d_109 2d cir 45_bta_685 the effect on the trusts is discussed below deductibility of the annual gifts to the individual donees we hold that the gifts of dollar_figure made each year in and to lewis betty jack and jack's wife ellen were completed gifts in which the donees had a present_interest this holding however is not a holding that the dollar_figure transfers in and to lewis betty and jack are excluded under sec_2503 from decedent's taxable_gifts sec_2503 excludes from taxable_gifts only the first dollar_figure of gifts made by a donor to a person in a calendar_year we found in supra issue that decedent transferred fractions of her interest in the weinstock residence to lewis betty and jack in and neither the specific dates in and of the transfers nor the value of decedent's interest in the weinstock residence on those dates are in the record the dollar_figure cash transfers to the children in and were completed gifts when the checks were paid_by the drawee on date and date respectivelydollar_figure sec_2503 does not exclude from taxable_gifts the amount by which the sum of the value of the one-ninth interest in decedent's life_estate plus the dollar_figure in cash transferred to each child exceeds dollar_figure respondent's additional arguments regarding the annual gifts to the eight weinstock trusts although we have concluded that the annual gifts to the decedent's children and her daughter-in-law were gifts of present year the and deeds are undated except for the the age of decedent on the dates on which the interests in the weinstock residence were transferred will determine the value of those interests see supra note sec 7a d estate_tax regs a gift made by check is not complete until the check is honored by the drawee see discussion supra issue interests respondent raises an additional issue whether the transfers decedent made in trust were gifts of present interests the trustees of the eight weinstock trusts are jack and lewis the beneficiaries of the weinstock trusts and their ages at the time of the transfers in trust were lewis's children richard lewis jr and lynn age and respectively betty's children jeffrey alan and richard age and respectively and jack's children beth and carolyn age and respectively the eight weinstock trusts were identical except for the name of the beneficiary and in paragraph ii a each trust provided the beneficiaries the legal right to make a demand upon the trustees for payment up to the value of any gifts transferred to the trust during the year of the transfer respondent however contends that the gifts were not gifts of present interests for two additional reasons the beneficiaries were not provided written notice of the gifts and their right to withdraw as required by the trust the notice issue and decedent and the donees had an agreement that the beneficiaries would not withdraw the gifts from the trusts the agreement issue we disagree with respondent's contentions and address them in order the seminal cases on the issue of whether a transfer in trust is a gift of a present_interest are 397_f2d_82 9th cir affg in part and revg on this issue tcmemo_1966_144 and 97_tc_74 in crummey v commissioner supra the settlors created an irrevocable living_trust for the benefit of their four children some of whom were minors the trust provided that the trustee could receive any real or personal_property from the trustors or anyone else or any other source with respect to such additions to the corpus each child was given an absolute power to withdraw up to dollar_figure in cash by making a written demand upon the trustee prior to the end of the calendar_year of the addition relying on this power the settlors claimed the sec_2503 exclusion on transfers of property to the trust for each trust_beneficiary respondent allowed the exclusion with respect to the gifts in trust for the beneficiaries who were adults but disallowed the exclusion for the minor beneficiaries the ground for the disallowance was that the minors' powers were not gifts of present interests in deciding whether the minor beneficiaries received a present_interest the court_of_appeals for the ninth circuit specifically rejected any test based upon the likelihood that the minor beneficiaries would actually receive present enjoyment of the property in fact the court stated that it is likely that some if not all of the beneficiaries did not even know that they had any right to demand funds from the trust id pincite instead the court concluded that all exclusions should be allowed under the test in 27_tc_601 or the right to enjoy test in 213_f2d_520 6th cir revg 20_tc_579 crummey v commissioner supra pincite the court_of_appeals interpreted perkins to hold that all that is necessary is to find that the demand could not be legally resisted id the notice issue the weinstock trusts require that whenever any transfer of property is made to the trusts the trustee shall give written notice to the beneficiary of his or her withdrawal rights however neither jack nor lewis ever gave the adult beneficiaries or the parents of the minor beneficiaries written notice the trustees' failure to comply with this trust provision however does not require a finding that the beneficiaries did not have present interests in the gifts the sufficiency of the notice given the beneficiaries is a factor in the likelihood that the right of withdrawal will be exercised it is not a factor in the legal right to demand payment from the trustee crummey v commissioner f 2d pincite estate of cristofani v commissioner supra pincite furthermore during the years of the transfers the only minor beneficiaries of the weinstock trusts were the children of the trusteesdollar_figure we do not think that the failure of a trustee to in general the age of legal majority in the state of continued give written notice to himself should require a finding that notice was not given finally convincing testimony was heard at trial that the adult beneficiaries were given actual notice of the gifts and their right to immediately withdraw the money for instance richard holland the adult son of lewis testified that he did not receive written notice of the gifts but that he discussed the gifts with decedent as well as with jack and he was aware that he had the use of the money if he wanted it the agreement issue in estate of cristofani v commissioner supra this court held in a reviewed decision that the donor's transfers in trust for her minor grandchildren who held unexercised demand rights and contingent_remainder interests in the trust qualified as gifts of present interests under sec_2503 following the decision of the court_of_appeals for the ninth circuit in crummey v commissioner supra we stated that the correct test in deciding whether the minor beneficiaries received a present_interest is whether they have a legal right to make a demand for continued georgia is years ga code ann sec a an exception to this general_rule is the definition of minor under the georgia transfers to minors act the act under the act the term minor means an individual who has not yet attained the age of years ga code ann sec ga laws sec neither party in this action submitted evidence that the transfers in trust were made in conformity with the act in view of this lack of evidence we are unwilling to assume an exception to the general_rule for the transfers at issue payment upon the trustee not whether it is likely that the minor beneficiary is to receive any present enjoyment of the property id pincite furthermore we found no agreement or understanding between the grantor the trustees and the beneficiaries17 that the grandchildren would not exercise their withdrawal rights following a contribution to the children's trust id pincite in estate of cristofani the transfers at issue were the transfers in trust to the secondary beneficiaries who had only contingent_remainder interests in the trusts the interests in issue in the instant case however are the interests of the primary beneficiaries whose interests are not contingent thus estate of christofani is distinguishable from the case at bar that distinction notwithstanding we agree with respondent that if the beneficiaries trustees and donor had an agreement or understanding that limited the ability in a legal sense of the beneficiaries to exercise their right to withdraw trust corpus then the beneficiaries may not have received gifts of a present_interest respondent contends that there was an agreement between the decedent the trustees and the beneficiaries that denied the trust beneficiaries a present_interest in the transfers in in 97_tc_74 the children of the grantor were the trustees and also the primary trust beneficiaries the grandchildren of the grantor were the children of the trustees and also were the contingent_remainder beneficiaries id pincite respondent's view the fact that the family discussed how the children would use the gifts prior to decedent's making the transfers and then pooled the gifts to buy a cd that jack pledged as security for his guarantee is evidence of this agreement we disagree there is no evidence to support a finding that the donees' legal ability to demand payment from the trustees was limited by their informal agreement to purchase a cd after the gifts were made nor is there any evidence that decedent would not have made the gifts to any donee who did not agree to invest rather than spend the gift to the contrary the facts of this case support a finding that the family was investment orientated that they discussed various investment choices and they agreed that the best choice was to pool their gifts to purchase a larger cd that paid a higher rate of interest than the rate they would have received if they had each bought a smaller cd in the amount of the individual gifts the fact that jack was able to pledge the cd after the donees purchased it to lower decedent's cost of borrowing in no way limited the donees' legal ability to demand payment from the trustees before the cd was purchased we hold therefore that the dollar_figure annual transfers decedent made to each of the eight weinstock trusts in and were transfers of present interests issue whether checks decedent wrote and delivered to her agent days before she died were completed gifts if not whether the checks are claims against the estate that may be deducted under sec_2053 decedent intended to make gifts of dollar_figure to each of her children and grandchildren during on date she wrote checks each for dollar_figure total dollar_figure and gave them to her son jack to deliver to the donees unlike the gifts she made in prior years these checks were made to each of the donees personally and none were payable to the weinstock trusts at the time decedent wrote the checks she had dollar_figure in her checking account jack placed the checks in his desk at home for safekeeping and then went to florida with his family for thanksgiving jack intended to arrange a bank loan for the amount of the checks when he returned and then to deliver the checks to the donees on date while jack was still in florida decedent was killed in an automobile accident after the demise of decedent jack replaced the checks signed by decedent with new checks drawn on the estate account which he signed as a coexecutordollar_figure jack delivered the replacement checks to the payees of the checks signed by decedent and the payees cashed these replacement checks the checks signed by decedent were never delivered to the intended donees nor deposited and the dollar_figure check to jack was written and signed by his brother lewis who was also an executor of the estate remained in jack's possession petitioner excluded the amount of the checks dollar_figure from the value of the estate in the federal estate_tax_return filed on date respondent determined that decedent died before the transfer of the checks was completed and that the dollar_figure is therefore includable in the value of the estate petitioner asserts that the gifts were completed when decedent handed the checks to jack for delivery are nontaxable gifts under sec_2503 and were therefore properly excluded from the estate in the alternative petitioner asserts that the total amount of the checks is allowed as a deduction under sec_2053 as a claim against the estate sec_2001 imposes a tax on the transfer of the taxable_estate of all citizen and resident decedents sec_2051 defines taxable_estate as the gross_estate less deductions the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2033 whether decedent had an interest in property at the time of her death is governed by state law 69_tc_942 petitioner has the burden_of_proof rule a 290_us_111 the issue is whether the amounts represented by the checks issued by decedent days before her death but not paid until after her death are properly excludable from the gross_estate respondent's regulations provide the amount of cash belonging to the decedent at the date of death whether in his possession or in the possession of another or deposited with a bank is included in the decedent's gross_estate if bank checks outstanding at the time of decedent's death and given in discharge of bona_fide legal obligations of the decedent incurred for an adequate_and_full_consideration in money_or_money's_worth are subsequently honored by the bank and charged to the decedent's account the balance remaining in the account may be returned but only if the obligations are not claimed as deductions from the gross_estate sec_20_2031-5 estate_tax regs whether the gifts were complete we turn now to the question as to whether under state law the gifts were completed prior to decedent's death so as to exclude the amounts involved from her estate the elements of a valid gift are intention to give a renunciation of the right of ownership by the giver without power of revocation and delivery of the possession by the giver to the recipient upchurch v upchurch s e 2d ga ct app under georgia law to constitute a valid inter_vivos gift the following criteria must be met the donor must intend to give the gift the donee must accept the gift and the gift must be delivered or some act which under law is accepted as a substitute for delivery must be done ga code ann sec nesmith v ellerbee s e 2d ga ct app whether the third criterion delivery has been met is in dispute failure of delivery invalidates the gift furthermore without valid delivery the intent of the donor may be in question in any event a delivery to be sufficient to support a gift must be absolute and unqualified it must vest the donee with and divest the donor of control and dominion over the property ansley v sunbelt invs realty inc s e 2d ga ct app it is well settled that if a donor retains a power of revocation a valid inter_vivos gift cannot be completed stewart v stewart s e 2d ga guest v stone s e 2d ga see also drake v wayne s e ga ct app a delivery of property subject_to be reclaimed by the donor at any time prior to his death does not constitute a valid gift inter_vivos under the facts of this case the checks are not valid inter_vivos gifts due to the failure of delivery georgia law provides that a customer may stop payment of a check drawn on the customer's account prior to action by the drawee ga code ann sec hardeman v state s e 2d ga ct app fulton natl bank v delco corp s e 2d ga ct app mason v blayton s e 2d ga ct app stewart v western union tel co s e 2d ga ct app due to her power to stop payment of the checks before the bank paid them decedent retained the power_to_revoke the gifts thus the funds still belonged to her because decedent had not relinquished complete dominion and control_over the funds before her death the checks were not completed gifts burnett v guggenheim u s pincite a gift is not consummate until put beyond recall sec_25_2511-1 gift_tax regs moreover there were insufficient funds in decedent's account to cover the checks when they were written and when she died she could not have intended to relinquish control until the borrowed funds were deposited in her account see also 88_tc_1569 checks not cashed until days after delivery to donees without explanation of the reason for the delay casts doubt as to whether the checks were unconditionally delivered or whether decedent had sufficient funds to cover the checks at the time they were delivered affd 903_f2d_760 10th cir despite our holding that decedent retained control_over the checks petitioner may still prevail if we agree that payment of the replacement checks relates back to the delivery of the original checks in 89_tc_1207 we addressed the question of whether the relation-back doctrine should apply to checks that were not cashed until after the donor's death id pincite assuming the date of payment of the checks related back to the date the checks were issued prior to the donor's death the amount of the checks would be excluded from the donor's federal gross_estate we held in estate of gagliardi that the relation-back doctrine does not apply where a check made payable to a noncharitable donee is not cashed prior to the donor's death id pincite however in 100_tc_204 affd 38_f3d_118 4th cir we found no reason for refusing to apply the relation-back doctrine to noncharitable gifts where the taxpayer is able to establish the donor's intent to make a gift unconditional delivery of the check and presentment of the check within the year for which favorable tax treatment is sought and within a reasonable_time of issuance thus giving due consideration of all the facts and circumstances we concluded that the checks in question in estate of metzger were unconditionally delivered to the donees in the year issued id pincite in estate of metzger unlike the case at bar the donor was alive at the time the checks were presented to the bank for payment the donor had sufficient funds in his account to pay the checks and the donees presented the checks for payment within the year for which the favorable tax treatment was sought in the case at bar decedent died before delivery was made to the donees decedent did not have sufficient funds in her account to pay the checks and the checks issued by decedent were never presented to the bank for payment moreover none of the factors enumerated in estate of metzger that must all be present for the relation-back doctrine to apply are present in the instant case we therefore can find no support in estate of metzger for petitioner's assertion that the checks decedent gave to jack to deliver to her donees were completed gifts excludable under sec_2503 at the time she gave them to jack considering all the facts and circumstances we conclude that under the law of the state of georgia the dollar_figure checks issued by decedent were incomplete gifts at the time of her death and that the replacement checks cashed by the donees do not relate back to the date decedent issued the original checks whether the checks were debts petitioner asserts in the alternative that if the checks were not completed gifts then they were debts owed by decedent at the time of her death and therefore are deductible as a claim against the estate sec_2053 provides that the value of the gross_estate shall be determined by deducting from the value of the gross_estate the amount of the claims against the estate as are allowable by the laws of the jurisdiction under which the estate is being administered sec_2053 only claims representing enforceable personal obligations of the decedent existing on the date of the decedent's death are deductible as claims against the estate sec_20_2053-4 estate_tax regs further in order to be deductible under sec_2053 claims against the estate founded on a promise or agreement must be contracted bona_fide and for an adequate_and_full_consideration in money_or_money's_worth sec_2053 one purpose of the consideration requirement of sec_2053 is to prevent decedents from reducing their taxable estates for federal estate_tax purposes by reflecting in contractual form transfers which serve a donative_intent 375_us_118 526_f2d_1012 3d cir situations in which estate_tax_deductions have been allowed under sec_2053 for payments made to family members typically involve arm's-length agreements that are supported by actual consideration not by mere donative_intent 100_tc_313 affd 16_f3d_462 1st cir petitioner offered no evidence that the checks were contracted bona_fide and for an adequate_and_full_consideration in money_or_money's_worth sec_2053 to the contrary the facts show clearly that decedent intended the checks to be gifts the intent to make a gift is not an intent to create a bona_fide debt 58_tc_745 although sec_25 g gift_tax regs provides that donative_intent is not an essential element on the part of the transferor for the application of the gift_tax to the transfer it is also true that a gift in the statutory sense proceeds from a 'detached and disinterested generosity ' 'out of affection respect admiration charity or like impulses ' 363_us_278 quoting commissioner v lobue 151_us_243 and 343_us_711 which precludes a bargained-for exchange supported by adequate_and_full_consideration in money_or_money's_worth thus we cannot find that the checks represent intended payment of a bona_fide debt of decedent we find that the dollar_figure checks were intended to be gifts and were by the law of the state of georgia incomplete gifts as incomplete noncharitable gifts the intended transfers cannot create a claim against the estate see estate of gagliardi v commissioner t c pincite3 we hold therefore that the dollar_figure was improperly excluded from the value of the estate issue whether the transfer of dollar_figure from the j kurt holland residual trust to decedent created a debt that is deductible under sec_2053 j kurt holland holland decedent's spouse died on date he created by will a marital_deduction_trust the marital trust and a residual trust the j kurt holland residual trust the marital trust was created to receive the fractional share of holland's residuary_estate which should equal the maximum marital_deduction allowable in determining the federal estate_tax upon his estate reduced by certain other dispositions of his property the j kurt holland residual trust the jkh trust was created to receive the residue and remainder of holland's estate not allocated to the marital trust the trustees of the jkh trust were authorized to encroach upon the corpus for the benefit of decedent and to borrow or lend money in the execution and management of holland's estate or testamentary trusts furthermore the will provided that all encroachments and distributions from the trusts were to be free of interest the trustees of the jkh trust were decedent lewis and jack the holland will further provided that upon the death of decedent the corpus and the undistributed_income of the jkh trust were to be divided into equal shares for lewis betty and jack all of the taxable_income of the jkh trust was distributed to decedent annually during her lifetime and included in her taxable_income on date and again on date the jkh trust issued checks in the amount of dollar_figure payable to decedent the checks were deposited into an account called the carolyn w holland special dividend account the special account this account was established to receive the income from investments owned by decedent the account was owned by decedent but it was controlled by jack neither of the foregoing transfers were repaid by decedent prior to her death on date on date the executors transferred dollar_figure to the jkh trust to repay the date transfer the value of the gross_estate was reduced by this amount the executors reported dollar_figure on the form_706 as a claim against the estate for the date transfer this amount has not yet been repaid respondent determined that decedent's gross_estate should not be reduced by the dollar_figure reported on the form_706 because repayment of the transfer is not a personal obligation of decedent that is enforceable under the jurisdiction in which the estate is administered petitioner asserts the dollar_figure transferred to decedent on date was a loan that she was obligated to repay by an amendment to its petition petitioner increased the amount of the claimed deduction by dollar_figure to include the transfer on date which it asserts was also a loan that decedent was obligated to repay respondent in the answer to petitioner's amendment denied the increase on the same ground as the denial of the original amount as discussed before in this opinion sec_2053 provides that the value of the gross_estate shall be determined by deducting from the value of the gross_estate the amount of the claims against the estate as are allowable by the laws of the jurisdiction under which the estate is being administered sec_2053 the amounts that may be deducted as claims against a decedent's_estate are such only as represent personal obligations of the decedent existing at the time of his death only claims enforceable against the decedent's_estate may be deducted sec_20_2053-4 estate_tax regs further in order to be deductible under sec_2053 claims against the estate founded on a promise or agreement must be contracted bona_fide and for an adequate_and_full_consideration in money_or_money's_worth sec_2053 at the outset we note that the fact that the estate paid the jkh trust dollar_figure after the date of decedent's death is not evidence that the earlier transfer created bona_fide debt nor is the fact that the estate did not pay dollar_figure evidence that the additional dollar_figure was not bona_fide debt 680_f2d_1248 9th cir the law is clear that post-death events are relevant when computing the deduction to be taken for disputed or contingent claims id pincite the estate of decedent however did not contest or dispute the claim thus the post-death events ie the repayment of one dollar_figure transfer and the non-repayment of the other are not relevant in computing the amount of the deduction to be taken for the alleged debt furthermore when claims are for sums certain and are legally enforceable as of the date of death post-death events are not relevant in computing the permissible deduction id pincite thus the threshold determination to be made under sec_2053 is whether the claim in question was certain and enforceable at the time of the decedent's death id it is incontrovertible that decedent received the dollar_figure from the jkh trust thus the issue before this court is whether under state law the trust's claim is an enforceable personal obligation of decedent that was contracted bona_fide under the law of the state of georgia whenever one person by contract or law is liable and bound to pay another an amount of money certain or uncertain the relation of debtor and creditor exists between them ga ann code sec to constitute a valid contract there must be parties able to contract a consideration moving to the contract the assent of the parties to the terms of the contract and a subject matter upon which the contract can operate ga ann code sec associated muts v pope lumber co s e 2d ga until each party has assented to all the terms there is no binding contract ga ann code sec the essence of mutual assent is the meeting of the minds of the parties taylor lumber co v clark lumber co s e ga ct app both parties must concur in all terms of the proposed contract agreeing to the same thing in the same sense associated muts v pope lumber co supra pincite a transfer of money is a loan for federal_income_tax purposes if at the time the funds were transferred the transferee unconditionally intended to repay the money and the transferor unconditionally intended to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir 61_tc_367 see also 52_tc_255 affd 422_f2d_198 5th cir 36_tc_395 thus before the value of decedent's_estate may be reduced for the alleged debt petitioner must prove that at the time of each transfer decedent and the jkh trust agreed that decedent would borrow dollar_figure that decedent unconditionally intended to repay that amount to the jkh trust and that the jkh trust intended to unconditionally secure repayment rule a welch v helvering u s pincite the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax is consistent with a loan see 318_f2d_611 9th cir 98_tc_594 affd 3_f3d_591 2d cir 63_tc_321 48_tc_165 18_tc_780 affd 205_f2d_353 2d cir the factors are not exclusive and no one factor controls rather our evaluation of the various factors provides us with an evidential basis upon which we make our ultimate factual determination of whether a bona_fide indebtedness existed see estate of maxwell v commissioner supra pincite litton bus sys inc v commissioner supra with the foregoing factors in mind we turn to the facts and circumstances surrounding the transfers at issue to determine whether at the time of each transfer decedent entered into a bona_fide creditor-debtor relationship with the jkh trust promissory note or other evidence_of_indebtedness with respect to the transfers at issue decedent never signed any promissory notes with respect to the transfers at issue while it is true that decedent never executed a note or other singular debt_instrument we do not consider the absence of such instrument a significant factor in this particular case it is quite clear that a valid debt may exist between parties even where no formal debt_instrument exists litton bus sys inc v commissioner supra this is particularly true in the case of related parties since formal debt paraphernalia of this type in a closeknit family are not necessary to insure repayment as the case may be between unrelated entities id pincite interest on the transfers neither the transfer on date nor the transfer on date was to bear interest while it is true that neither transfer was subject_to interest we do not consider the absence of interest to be a significant factor in this case holland's will provided that all encroachments and distributions of trust corpus were to be interest free thus jack as cotrustee was not empowered to charge decedent interest on the transfers security or collateral for the transfers decedent owned a one-half undivided_interest as a tenant-in- common with her sister in a new condominium which they bought in decedent gave a mortgage on the condominium to first national to secure a loan for dollar_figure and jack transferred the dollar_figure at issue to her so that she could pay for improvements to it although the improvements were completed prior to her death petitioner and respondent agreed that the fair_market_value of decedent's interest in the condominium at her death was only dollar_figure therefore the condominium could not have secured her debt with first national and also the dollar_figure transfer from the trust furthermore decedent's prior loans to first national which totaled dollar_figure were paid from her share of the proceeds from the sale of the entire weinstock property thus except for some cash remaining from her share of the proceeds from that sale and some stocks and bonds decedent had no other assets to use as collateral for the transfers none of these assets however were pledged as security or collateral for the transfers indeed there is no evidence that either of the cotrustees ever even asked decedent to secure or collateralize the transfers fixed maturity_date for repayment there was no fixed date for repayment of the transfers jack testified that he intended to transfer money from the special dividend account to the jkh trust as the funds came in and became available however there is no evidence that decedent was aware of jack's intention or that she intended to repay the transfers demand for repayment of the transfers consistent with the preceding factor no demand for payment was made by either of the cotrustees actual repayments except for the payment on date which was made after the death of decedent no payments were made with respect to these transfers neither decedent nor her agent made payments to the jkh trust for either of these transfers while she was alive decedent's ability to repay jack testified that he expected decedent to receive an income_tax refund of dollar_figure and that he intended to apply it to repayment of the transfers he expected the balance of the transfers to be repaid with the income from the stocks and bonds owned by decedent however the record does not establish that decedent's income was sufficient to cover all of her personal living_expenses and her obligations to first national and her other expenses and also to permit her to accumulate sufficient assets to repay the dollar_figure transferred to her rather the regular and continuous borrowing of decedent is an indication that her annual income was not sufficient to allow her to maintain her lifestyle and repay her obligations notwithstanding decedent's insufficient income as a source of repayment the record shows that decedent owned sufficient assets to repay the transfers there is no indication in the record however that the cotrustees would or could have required decedent to sell or mortgage those assets for that purpose on the record before us petitioner has failed to establish that at the times in when jack as cotrustee of the jkh trust transferred dollar_figure total dollar_figure to decedent he reasonably believed that she would be able to repay those amounts on demand records of the transfers as a loan the only records relating to the transfers at issue that indicate the transfers were loans is the one word notation loan that jack made on each of the checks furthermore as jack deposited the checks into the special dividend account without her endorsement there is no evidence that decedent ever saw or was otherwise aware that the checks had the word loan written on them finally it was only after respondent determined the gross_estate should not be reduced for the dollar_figure actually paid to the jkh trust that the executors realized there were two transfers of dollar_figure to decedent this is persuasive evidence that neither the trustees of the jkh trust nor decedent's agent ever recorded the transfers as loans reporting the transactions for federal tax consistent with a loan petitioner reduced the value of the gross_estate for the dollar_figure actually paid_by the executors to the jkh trust and for the dollar_figure claimed as a debt owed by decedent however it was only after respondent determined that the gross_estate was improperly reduced for the dollar_figure actually paid to the jkh trust that petitioner amended its petition to include the second transfer of dollar_figure as a debt of decedent based on our examination of the entire record we find that petitioner has not established that decedent entered into a bona_fide creditor-debtor relationship with the jkh trust at the time of the transfers at issue we find that petitioner has failed to satisfy its burden of proving that the transfers at issue constituted loans or that decedent knew or had any notice that the amounts she received from the jkh trust were subject_to repayment see 42_tc_446 court upheld disallowance of sec_2053 deduction for amount allegedly owed by deceased taxpayer to deceased spouse's estate no evidence of an express or implied promise to repay no proof that deceased taxpayer knew the amounts drawn by trustee for her benefit on special account were not her own affd sub nom 355_f2d_987 5th cir we therefore sustain respondent's determinations in this issue issue whether the present_value of the cost of maid service for years may be deducted from the value of the estate as an administration expense at the time of her death decedent owned an undivided one- half interest in a condominium as a tenant-in-common with mrs nathan the executors have not distributed decedent's interest in the condominium nor have they offered decedent's interest in the condominium for sale and out-of-town guests stay there from time to time decedent and mrs nathan each employed maids decedent had employed her maid mary for years prior to her death mrs nathan continues to occupy the condominium and continues to employ her own maid the executors now employ mary to clean and wax decedent's furniture remaining in the condominium just so that it doesn't crack and to do whatever is needed to maintain the property petitioner deducted the present_value amount of years of mary's future services dollar_figure from the gross value of the estate as an administration expensedollar_figure petitioner reported this expense on schedule l of form_706 as an expense incurred for the maintenance insurance upkeep and cleaning of condominium at address dollar_figure respondent determined that the value of the gross_estate should not be reduced for this amount because the expenses of maintaining the condominium are the responsibility of the surviving co-owner and the beneficiaries of decedent's_estate and as such are not required for the administration of it petitioner asserts that an administration expense of dollar_figure per year for preserving and maintaining an interest in property valued at dollar_figure is reasonable and that the years estimated to distribute the property is not a protracted period of administration under the particular circumstances sec_2053 provides that administration_expenses shall be deducted from the value of the gross_estate if they are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-3 estate_tax regs provides as follows the amounts deductible from a decedent's gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate that is in the the executors discounted pincite percent five 50-week years of dollar_figure per week payments see supra note collection of assets payment of debts and distribution_of_property to the persons entitled to it expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions administration_expenses include miscellaneous expenses thus for the expense to be deductible the regulations require that in addition to the expense's being allowable under the state law under which the estate is being administered it must also be necessarily incurred in the administration of the decedent's_estate the federal courts of appeals are split over whether this additional requirement is consistent with the statutory directive to follow state law see 73_tc_290 n and the authorities cited therein in 704_f2d_1227 11th cir the court_of_appeals for the eleventh circuit the court to which an appeal in this case would lie citing 388_f2d_651 5th cir stated that the law is well established for the eleventh circuit that the state probate_court determination is not conclusive of whether an administration expense is allowable for purposes of the federal estate_tax deduction accordingly in resolving this issue we shall see supra note consider whether the expense was necessarily incurred as required under respondent's regulations sec_20_2053-3 estate_tax regs provides expenses necessarily incurred in preserving and distributing the estate are deductible including the cost of storing or maintaining property of the estate if it is impossible to effect immediate distribution to the beneficiaries expenses for preserving and caring for the property may not be allowed for a longer period than the executor is reasonably required to retain the property therefore in resolving the issue of whether the estimated expense of maid service for years is deductible from the value of the gross_estate we must find it is impossible to effect immediate distribution of decedent's interest in the condominium to the beneficiaries and the expense is necessarily incurred in preserving the estate prior to distribution_of_property to the persons entitled to it and not incurred for the individual benefit of the heirs legatees or devisees at the time of trial of this case decedent had been dead for more than years and the executors of her estate had not yet distributed her interest in the condominium to the beneficiaries despite the extended length of time petitioner offered no evidence of any impediment to the distribution or sale of the property that would explain the delay furthermore jack testified that decedent's interest in the condominium was never offered for sale in arriving at the amount petitioner deducted for administration_expenses jack consulted with his accountants for an estimate of the expense of maintaining the condominium he testified that the accountants advised him that it would require approximately years to determine the actual maintenance expense although jack testified how he arrived at the estimate of the expense he offered no persuasive evidence of why at the time they filed the estate_tax_return the executors thought it would require years to dispose_of the property or of why the distribution of the property has yet to take place the fact that petitioner deducted years of estimated expenses for maid service without the executors' seeking information as to how long it would take to either distribute or sell the property and that the executors actually never offered the property for sale is evidence that the executors did not intend to distribute the property therefore we cannot find that petitioner has met its burden of proving that an immediate distribution of decedent's interest in the condominium was impossible to effect jack testified that mrs nathan continues to live in the condominium and that out-of-town guests stay at the condominium from time to time furthermore although the deducted expenses are for the maintenance of the condominium jack testified that the maid's duties which were coordinated by mrs nathan with her own maid's duties were to clean and wax decedent's furniture remaining in the condominium just so that it didn't crack and to do whatever was needed to maintain the property on the form_706 petitioner declared that the fair_market_value of decedent's furniture and other personal_property at the date of her death was dollar_figure item three of decedent's will provided that all my household furniture and furnishings objects of art silverware jewelry clothing and other such personal effects i give and bequeath to my children who survive me to be divided as my executor shall determine therefore petitioner has attempted to deduct the expense of preserving furniture that decedent bequeathed to her children petitioner offered no evidence of any impediment to the immediate distribution of decedent's furniture on the basis of the evidence presented we find that a portion of the expense claimed as a deduction for the maintenance of the real_property was actually for the maintenance of decedent's personal_property bequeathed to her children thus the claimed expense is not deductible because it inures to the individual benefit of the heirs legatees or devisees the following property and its value were listed on schedule f of the form_706 bedroom furniture and decorations dollar_figure living room furniture dollar_figure decorations dollar_figure and other personal_property dollar_figure petitioner conceded the value of the other personal_property was actually dollar_figure and that reporting it at the lower value was the result of a typographical error petitioner failed to present an allocation of the claimed deduction between the expense of maintaining personalty bequeathed to decedent's children and the expense of maintaining the condominium moreover as the property is occupied by mrs nathan and the out-of-town guests the evidence does not support a finding that the portion of the expense allocable to the maintenance of the condominium if any does not inure to the benefit of the heirs legatees or devisees we find therefore that petitioner has failed to meet its burden of proving that any portion of the claimed deduction for the expense of a maid is for maintaining or preserving the condominium prior to its distributiondollar_figure issue whether petitioner is subject_to an accuracy-related_penalty under sec_6662 we have found that petitioner erroneously reduced the value of the gross_estate for inter_vivos gifts of dollar_figure that were not completed prior to the death of decedent nor deductible as claims against the estate debts totaling dollar_figure for which there was no evidence_of_indebtedness and dollar_figure as an expense for the maintenance of property prior to distribution that the respondent introduced a letter into evidence that jack sent to the irs in which he stated the dollar_figure weekly payments were retirement payments to mother's housekeeper who had been with the family for over years we have found that the claimed expense fails to meet the requirements of sec_20_2053-3 estate_tax regs in so finding we do not address the question of whether the claimed deduction was actually for the expense of employing the maid or for paying her retirement income executors never intended to distribute and which inured to the benefit of the heirs respondent determined that petitioner is liable for the penalty for negligence or intentional disregard of the rules or regulations pursuant to sec_6662 petitioner asserts that it was neither negligent nor intentionally disregarded the rules or regulations sec_6662 provides for the imposition of a penalty equal to percent of the portion of an underpayment which is attributable to negligence or disregard of the rules or regulations sec_6662 b for purposes of the section the term negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws a failure to exercise ordinary and reasonable care in the preparation of a tax_return and a failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard of the rules or regulations sec_6662 just as with respondent's determination of deficiency his determination of negligence or intentional disregard of the rules or regulations is prima facie correct with the burden_of_proof to the contrary on petitioner neely v commissioner supra petitioner bears the burden of proving that respondent's determinations are erroneous rule a we find that petitioner was negligent with respect to the positions it took on each of these items jack is an attorney whose practice includes estate_planning and general tax services therefore he either knew or should have known that the claimed items are not allowable sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such position and that the taxpayer acted in good_faith with respect to such position under sec_1_6664-4 income_tax regs the most important factor in determining whether a taxpayer has acted with reasonable_cause and good_faith is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id we have already found that the positions taken on the return filed by jack an experienced attorney in tax matters have no support in fact or law nor can we find that the positions taken on the return are the result of an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer thus considering all the facts and circumstances we do not find that petitioner acted with reasonable_cause and in good_faith petitioner asserts in the alternative that the accuracy- related penalty should not be imposed because it disclosed its positions on the return no penalty under sec_6662 may be imposed on any portion of an underpayment that is attributable to negligence if the position taken is adequately disclosed the position is not frivolous and the taxpayer has adequate books_and_records and has substantiated items properly sec_1_6662-3 income_tax regs a frivolous position with respect to an item is one that is patently improper sec_1_6662-3 income_tax regs respondent's regulations provide two types of disclosure under sec_6662 disclosure in statements attached to the return sec_1_6662-4 income_tax regs and disclosure on the return sec_1_6662-4 income_tax regs petitioner did not attach a statement to its return therefore we look to the disclosure on the return to decide whether disclosure was adequate the commissioner may by annual revenue_procedure or otherwise prescribe the circumstances under which disclosure of information on a return in accordance with applicable forms and instructions is adequatedollar_figure sec_1_6662-4 income_tax the omnibus_budget_reconciliation_act_of_1993 the act publaw_103_66 sec 107_stat_531 made certain changes to the accuracy-related_penalties in sec_6662 for tax returns due without regard to extensions after date one of the changes was that the penalty for negligence in sec_6662 may not be avoided by disclosure of a return position h conf rept pincite 1993_3_cb_393 however the changes to the penalties for negligence and disregard of the rules or regulations provided by the act do not apply to returns including qualified amended returns filed on or before date sec_1_6662-2 income_tax regs jack as executor filed this estate_tax_return on date thus these changes are not applicable in deciding whether petitioner's disclosure was continued regs in notice_90_20 1990_1_cb_328 the commissioner provided guidance on which taxpayers may rely with respect to the negligence portions of the accuracy-related_penalty imposed under sec_6662 according to the notice if the disclosure was made on the return the return had to contain the caption disclosure made under sec_6662 at the top of the left corner of the return and the caption had to refer to the page or line number containing the disclosuredollar_figure id pincite furthermore the disclosure had to be full and substantive and be clearly identified as being made to avoid imposition of the accuracy-related_penalty id in addition to deciding whether petitioner's position on each of the erroneously reported items was adequately disclosed we must also find that the position was not frivolous and that petitioner had adequate books_and_records and substantiated items properly the deduction for the dollar_figure of incomplete gifts we find that petitioner's position with respect to the deduction for dollar_figure of incomplete inter_vivos gifts wa sec_25 continued adequate we note that the provisions of sec_1_6662-4 income_tax regs which permit disclosure in accordance with annual revenue procedures for purposes of the substantial_understatement_penalty do not apply for purposes of the penalty for negligence or disregard of rules or regulations sec_1_6662-3 income_tax regs petitioner's form_706 did not contain the required caption however assuming noncompliance with the notice in this regard is not outcome determinative we consider the substance of the disclosures totally lacking in merit as a matter of state law the gifts were not completed prior to decedent's death the issuance of new checks by the executors is indicative that the executors were aware that the original checks issued by decedent were not negotiable thus petitioner's position essentially is that the gross value of the estate should be reduced for incomplete gifts this position is patently improper furthermore petitioner's argument that the checks are a deduction from the gross value of the estate as a claim against the estate pursuant to sec_2053 is similarly flawed to save petitioner from a finding that its position is not patently improper we would have to give credence to its argument that a promise to make a gift to one's children based on love and affection is a bargained-for exchange supported by adequate_and_full_consideration in money_or_money's_worth this we will not do moreover form_706 provides schedule k for listing the debts of the decedent the dollar_figure checks were not disclosed on schedule k or anywhere else on the form_706 as debts owed by decedent thus we do not find the checks were adequately disclosed as debts owed by decedent at the time of her death we hold therefore that petitioner is liable for the accuracy-related_penalty on the portion of any understatement_of_tax required to be shown on the return with respect to its position on the reduction of the gross value of decedent's_estate for the dollar_figure of incomplete gifts the dollar_figure alleged-debt deduction petitioner deducted dollar_figure from the gross value of the estate for alleged debts of decedent for which there was no evidence_of_indebtedness furthermore the return disclosed a deduction for a debt of only dollar_figure the disclosure exception therefore could apply to only dollar_figure of alleged debt the disclosure exception does not apply where the taxpayer fails to keep adequate books_and_records or to substantiate items properly jack is a cotrustee of the jkh trust and was the attorney and agent of decedent he had a fiduciary duty to both parties yet he maintained essentially no records he was unable to present records of either decedent or the jkh trust that would support petitioner's position that decedent entered into a bona_fide creditor-debtor relationship with the jkh trust at the time of the transfers at issue we hold therefore that petitioner is liable for the accuracy-related_penalty for the portion of any understatement of the tax required to be shown on the return with respect to its position on the reduction of the gross value of decedent's_estate for the dollar_figure of alleged debt the deduction for maid service petitioner deducted dollar_figure as an administration expense for the maintenance of property prior to its distribution where the facts show that the expense inured to the benefit of the heirs and was not properly deductible as an expense of administration petitioner claimed this expense on schedule l of form_706 as an expense incurred in administering property for the maintenance insurance upkeep and cleaning of condominium at address dollar_figure the mere listing of the deduction on the form_706 does not disclose the fact that the expense was based on the estimated present_value of years of payments to a maid whose duties at least in part included cleaning and waxing personalty bequeathed to lewis betty and jack reporting a deduction for the expense of maintaining furniture and other personal_property bequeathed to decedent's children as an expense of maintaining the condominium is misrepresentation not disclosure we hold therefore that petitioner is liable for the accuracy-related_penalty for the portion of any underpayment of the tax required to be shown on the return that is due to the deduction claimed for the expense of waxing and cleaning decedent's personal_property jack testified that the balance of the expense was for paying the maid to do whatever was needed to maintain the property not disclosed on the return however was the amount of the expense allocated for this purpose or that the executors did not intend to distribute the property or offer it for sale the mere listing of this expense on the form_706 is not a complete full and substantive disclosure see notice_90_20 1-c b pincite see supra note we hold therefore that petitioner is liable for the accuracy-related_penalty for the portion of any underpayment of the tax required to be shown on the return that is due to the deduction for the expense of maintaining the condominium to reflect the foregoing decision will be entered under rule
